Citation Nr: 1314547	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  07-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to September 1991.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In August 2012, the Board remanded the Veteran's claim for a new VA examination and medical opinion after finding that a previous April 2011 VA medical opinion was not adequate.  The April 2011 VA examiner provided a negative opinion that it was "less likely as not" that the Veteran's currently diagnosed bilateral hearing loss was related to his military noise exposure because there was no evidence of a bilateral hearing loss disability in service or within one year after retirement from service.  Concerning this, the Board noted that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of the separation from service.

Pursuant to the August 2012 Board remand, a September 2012 VA audiological examination was obtained, however, the Board again finds it not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  The examiner essentially provided the exact same opinion and rationale offered by the April 2011 VA examiner, which the Board previously found not adequate.  Specifically, the September 2012 VA examiner stated that "[e]xams from late in service indicated hearing was within normal limits.  A [r]etirement exam from July 1991 indicated some elevated scores, and the [V]eteran was retested in a full audiological exam one month later in August.  The August exam indicated hearing thresholds were within normal limits.  A C&P exam from 1991 indicated pure tone thresholds were within normal limits bilaterally at that time."

Both the April 2011 and September 2012 VA examiner based their opinions solely on the fact that the Veteran's hearing was within normal limits in service, or shortly after service.  However, the absence of in-service evidence of hearing loss is not fatal to the claim.  The Board also finds that the absence of hearing loss shortly after service separation is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.  The Board emphasizes that hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not preclude service connection for hearing loss that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Additionally, the VA examiner failed to consider the Veteran's statements as to his military noise exposure and continuity of hearing loss.  To that effect, the Veteran is competent to report an injury which occurred in service and symptomatology that he can observe, and the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-337 (Fed. Cir. 2006).  

In this regard, the Veteran contends that the currently diagnosed bilateral hearing loss was related to his period of active service, and in particular, to in-service noise exposure from his duties in the motor pool.  During his June 2012 hearing before the Board, the Veteran testified that while serving in Vietnam, his primary duties included hauling ammunition, driving trucks, and running convoys.  Indeed, his DD-214 shows that his inservice specialty was motor transport operator and drill sergeant.  Further, a July 1971 inservice audiogram reflects some degree of hearing loss, in the right ear, as the thresholds in the 500, 1000, 2000, and 3000, 4000 Hertz frequencies were all noted to be 25 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  The same audiogram noted that the Veteran was routinely exposed to hazardous noise and he was placed on hearing loss profile at that time.  Thus, the claimed exposure to excessive noise in service is consistent with the evidence of record.  Nevertheless, the September 2012 VA examiner failed to address the Veteran's contentions or fully explain the significance of the July 1971 in-service audiogram reflecting some degree of hearing loss.

As such, the Board concludes that the opinion provided by the September 2012 VA examiner is inadequate and that its August 2012 remand directives have not been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).  Consequently, another remand is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss.  The VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to service, to include his routine exposure to hazardous noise while serving in the motor pool.  In rendering an opinion, the examiner must note that applicable law provides that service connection may be granted for a disability initially demonstrated after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  

In rendering the requested opinion and rationale, the examiner must note that the fact that the Veteran's in-service examinations were within normal limits is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

The examiner must also indicate whether the Veteran's currently diagnosed bilateral hearing represents subsequent manifestations of hearing loss shown the July 1971 inservice audiogram, or otherwise related to such findings.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.    

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



